DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) s 1,2,5,7, 17-18, 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ouyang (“Ultra-low-dose PET reconstruction using generative adversarial network with feature matching and task-specific perceptual loss”).
Ouyang discloses 1. A computer-implemented method, comprising:
receiving a low-dose PET image; (Ouyang, Fig. 2, pg. 15 
    PNG
    media_image1.png
    214
    190
    media_image1.png
    Greyscale
)
applying a machine learning algorithm via a convolutional neural network to the low-dose PET image to generate an output image, wherein the output image includes correction for scatter and attenuation associated with the image being low-dose; and (Ouyang, Fig. 2, pg. 15 
    PNG
    media_image2.png
    570
    679
    media_image2.png
    Greyscale
)
providing the output image to a computing device comprising a user interface (Ouyang, Fig. 2, “
    PNG
    media_image3.png
    375
    177
    media_image3.png
    Greyscale
”).

Ouyang discloses 2. The computer-implemented method of claim 1, wherein the low-dose PET image is reconstructed from low-dose PET data using an OP-OSEM algorithm. (Ouyang,pg. 3, Sec. 2A, “
    PNG
    media_image4.png
    72
    516
    media_image4.png
    Greyscale
”, discloses training using 1% low-dose scans using OSEM in order to create standard dose PET from 1% low-dose PET test images .  When using the trained input system one would use similar type input).

Ouyang discloses 5. The computer-implemented method of claim 2, wherein the low-dose PET data is corrected for scanner-specific normalization factors. (Ouyang, Section 2a, “Attenuation correction was performed using the vendor’s default algorithm, which uses an atlas created from 2-point Dixon MR imaging.”)

Ouyang discloses 7. The computer-implemented method of claim 1, wherein the low-dose PET image is partially corrected for attenuation. (Ouyang, Section 2a, “Attenuation correction was performed using the vendor’s default algorithm, which uses an atlas created from 2-point Dixon MR imaging.”)
	Claim 16  is rejected under similar grounds as claim 1.

Ouyang discloses 17. The system of claim 16, wherein the neural network is configured to perform the correction for scatter, attenuation, and noise simultaneously. (Ouyang, Fig. 2, pg. 15 
    PNG
    media_image2.png
    570
    679
    media_image2.png
    Greyscale
, where the NN does this simultaneously)


	Claim 18  is rejected under similar grounds as claim 2.
Claim 20  is rejected under similar grounds as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of “Whole-body PET scanner produces 3D images in seconds” Reardon

Ouyang discloses 3. The computer-implemented method of claim 2, 
Ouyang is silent on the scan duration therefore does not expressly disclose “wherein the low-dose PET data is the result of a scan duration of equal to or less than 90 seconds”
The duration of a PET scan is based on many factors, such as what is being scanned (organ vs. whole body), size of organism (mouse vs elephant), size and number of detectors, etc.  Based on numerous factors, the duration of a PET scan could be any number.  
	Reardon discloses  “wherein the low-dose PET data is the result of a scan duration of equal to or less than 90 seconds” (Reardon, “A medical imaging device that can create 3D renderings of the entire human body in as little as 20 seconds could soon be used for a wide variety of research and clinical applications”)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the system of Reardon to capture the PETS scan in Ouyang.
The suggestion/motivation for doing so would have been have a faster scan, thereby reducing subject motion and radiation.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Ouyang with Reardon to obtain the invention as specified in claim 3.

	Ouyang discloses 4. The computer-implemented method of claim 2, But does not expressly disclose “wherein the low-dose PET data is associated with a sparse detector configuration of a PET scanner” 
Reardon discloses “wherein the low-dose PET data is associated with a sparse detector configuration of a PET scanner” (Reardon, “Biomedical engineer Ramsey Badawi and his colleagues at the University of California, Davis, solved this problem by connecting eight PET scanner rings into a 2-metre-long tube that can image the entire body at once. It creates a rendering in 1/40 of the time of a conventional scanner, using 1/40 of the radiation dose and so reducing the radiation risk. The researchers can also leave someone in the scanner for longer periods and take motion-capture images to see how a radioactive tracer spreads through the body.”, Reardon shows a sparse detector configuration similar to ES-PET)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the system of Reardon to capture the PETS scan in Ouyang.
The suggestion/motivation for doing so would have been have a faster scan, thereby reducing subject motion and radiation.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Ouyang with Reardon to obtain the invention as specified in claim 4.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Berker (2015/0098640).

Ouyang  discloses 6. The computer-implemented method of claim 1, But does not expressly disclose “wherein the low-dose PET image is not corrected for attenuation.”
Berker discloses  “wherein the low-dose PET image is not corrected for attenuation.” (Jones, pg. 1099, right side, 
    PNG
    media_image5.png
    142
    339
    media_image5.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to not correct attenuation as shown by Berker instead of the correction used by Ouyang.
The suggestion/motivation for doing so would have been have a faster scan, thereby reducing subject radiation.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Ouyang with Reardon to obtain the invention as specified in claim 6.

	Claim 19  is rejected under similar grounds as claim 6.
	

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Berker (2015/0098640).
Ouyang  discloses 8. The computer-implemented method of claim 1, 
But does not expressly disclose “wherein the low-dose PET image is an activity image reconstructed from a maximum likelihood activity and attenuation estimation.” (Berker, “[0006] Attenuation correction with standalone PET systems includes such algorithms as Maximum Likelihood Expectation Maximization (MLEM) and Maximum-Likelihood Reconstruction of Activity and Attenuation (MLAA). These techniques use true coincidences of measured photon emissions, and iterations of combinations of activity and attenuation to try to converge on a unique solution which estimates both activity and attenuation.”)
	“wherein the low-dose PET image is an activity image reconstructed from a maximum likelihood activity and attenuation estimation.” (Berker, “[0006] Attenuation correction with standalone PET systems includes such algorithms as Maximum Likelihood Expectation Maximization (MLEM) and Maximum-Likelihood Reconstruction of Activity and Attenuation (MLAA). These techniques use true coincidences of measured photon emissions, and iterations of combinations of activity and attenuation to try to converge on a unique solution which estimates both activity and attenuation.”)
	Berker discloses “wherein the low-dose PET image is an activity image reconstructed from a maximum likelihood activity and attenuation estimation.” (Berker, “[0006] Attenuation correction with standalone PET systems includes such algorithms as Maximum Likelihood Expectation Maximization (MLEM) and Maximum-Likelihood Reconstruction of Activity and Attenuation (MLAA). These techniques use true coincidences of measured photon emissions, and iterations of combinations of activity and attenuation to try to converge on a unique solution which estimates both activity and attenuation.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the system of Berker to capture the PETS scan in Ouyang.
The suggestion/motivation for doing so would have been have a faster scan, thereby reducing subject motion and radiation.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Ouyang with Reardon to obtain the invention as specified in claim 3.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662